DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 9/20/2022. In virtue of this communication claims 1-22 are currently pending in the instant application.
         
Response to Amendment
In response to the action mailed on 6/22/2022, the Applicant has filed a response amending the claims. 
In view of Applicant’s response the double patenting rejection is not withdrawn. See below for details.
In view of Applicant’s response the claim objections are withdrawn.
In view of Applicant’s response the claim rejections under 35 USC 112(b) are withdrawn.
        
Response to Arguments
The Applicant’s arguments regarding the art rejection have been fully considered but they are moot because the arguments do not apply to the new references and/or interpretation being used in the current rejection. 

Non-statutory Double Patenting Rejection
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file /efs/guidance/eTD-info-I.jsp.

Claims 1-22 of the instant application are rejected on the ground of nonstatutory double patenting over the claims of US Patent 11171769, since the claims, if allowed, would improperly extend the “right to exclude” already granted by the patent.

The subject matter claimed in the instant application is fully disclosed in the patent  and is covered by the patent  since the patent and the instant application are claiming common subject matter.
 
As an example see how Claim 1 of the instant application and Claim 1 of the US Patent 11171769 are claiming common subject matter.

Claim 1 of the instant application:

A time synchronization method, comprising: 

Claim 1 of the US Patent 11171769: 

A time synchronization method, comprising: 
receiving, by a slave node, a first signal from a master node, wherein the first signal comprises a first synchronization sequence; 












detecting, by the slave node, the first synchronization sequence from the first signal, wherein a moment of detecting the first synchronization sequence is T2; 





receiving, by the slave node, first information from the master node, wherein the first information indicates a moment T1 at which the master node sends the first synchronization sequence; 

sending, by the slave node, a second synchronization sequence to the master node, wherein a moment of sending the second synchronization sequence is T3, and the second synchronization sequence is inserted at a channel layer of the slave node, wherein a service layer implements time synchronization between the master node and the slave node; 

receiving, by the slave node, second information from the master node, wherein the second information indicates a moment T4 at which the master node detects a quantized form of the second synchronization sequence; and 

performing, by the slave node, time synchronization between the slave node and the master node based on T1, T2, T3, and T4.
receiving, by a slave node, a first signal from a master node, wherein the first signal comprises a first synchronization sequence and a third synchronization sequence, the first synchronization sequence and the third synchronization sequence separated by a first offset having a known size; 

sampling, by the slave node, the first signal, to obtain a first sample; 

quantizing, by the slave node, the first sample, to obtain a quantized form of the first sample; 

detecting, by the slave node, the first synchronization sequence from the quantized form of the first sample by detecting a first location associated with the third synchronization sequence and applying the first offset, wherein a moment of detecting the first synchronization sequence is T2; 

receiving, by the slave node, first information from the master node, wherein the first information indicates a moment T1 at which the master node sends the first synchronization sequence; 

sending, by the slave node, a second synchronization sequence to the master node, wherein a moment of sending the second synchronization sequence is T3; 






receiving, by the slave node, second information from the master node, wherein the second information indicates a moment T4 at which the master node detects a quantized form of the second synchronization sequence; and 

performing, by the slave node, time synchronization between the slave node and the master node based on T1, T2, T3, and T4.


As shown, Claim 1 of the instant application and Claim 1 of the US Patent 11171769 are claiming common subject matter. One difference is that claim 1 of the instant application recites the limitation “the second synchronization sequence is inserted at a channel layer of the slave node”. However, this limitation of claim 1 of the instant application is not patentably distinct from claim 1 of the US Patent 11171769 because of the following. First, a person skilled in the art would recognize that the second synchronization sequence is located within a packet. For support see Simmons (US Pub 20100260207) Fig 2, where a synchronization sequence (e.g. TOA reference sequence/ pattern 230) is located within a packet 220. Second, it is known in the art that a packet is inserted at a DSP (channel layer) of a node. For support see Vermani et al (US Pub 20130128806) Fig 2, paragraphs [91][93] where a packet is inserted at a DSP 204 (channel layer) of a node 202. Therefore, one skilled in the art can implement this concept into Claim 1 of the US Patent 11171769 and better show and illustrate that the second synchronization sequence (i.e. within a packet) is inserted at a DSP (channel layer) of the slave node (which is what Claim 1 of the instant application requires). This is because the slave node can have a DSP to generate packets with preambles and payloads for the purpose of performing data communications with the master node and also perform digital signal processing to improve signal quality. Another difference is that claim 1 of the instant application recites the limitation “wherein a service layer implements time synchronization between the master node and the slave node”. However, this limitation of claim 1 of the instant application is not patentably distinct from claim 1 of the US Patent 11171769 because of the following. First, Darras (US Pat 10158444) Fig 3, Fig 4 teaches a PTP module (311 or 411) using a “Precision Timing Protocol” to implement time synchronization between a master node 110 and a slave node 120. And, Schmidt et al (Real Time Ethernet and Combined Data & Power Transfer in Automation and Automotive) Page 1 teaches the concept that a PTP module (PTP 1588) is at a service layer. Therefore, it is obvious to modify Claim 1 of the US Patent 11171769 and have a PTP module (i.e. at a service layer) that implements time synchronization between the master node and the slave node i.e. as an alternative so as to implement a PTP module with a protocol that synchronizes clocks between the master node and the slave node in the network for the purpose of reducing timing errors/offsets and improving signal quality. Furthermore, limitations of Claim 1 of the instant application are a broader version of limitations of claim 1 of the US Patent 11171769, and therefore, the limitations of claim 1 of the US Patent 11171769 teach the limitations of Claim 1 of the instant application. In conclusion, for at least these reasons, Claim 1 of the instant application is not patentably distinct from Claim 1 of the US Patent 11171769. A similar reasoning applies to the other claims.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  
Claims 1 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Darras (US Pat 10158444) in view of Simmons (US Pub 20100260207) in further view of Vermani et al (US Pub 20130128806) in further view of Schmidt et al (Real Time Ethernet and Combined Data & Power Transfer in Automation and Automotive).

Regarding Claim 1, Darras discloses a time synchronization method, comprising: 
receiving, by a slave node, a first signal from a master node (Fig 5, where a system receives, by a slave node 120, a first signal from a master node 110 (step 510)); 
detecting, by the slave node, the first signal, wherein a moment of detecting the first signal is T2 (Fig 5, where the system detects, by the slave node 120, the first signal, and where a moment of detecting the first signal is T2 (time of arrival TOA) (step 510)); 
receiving, by the slave node, first information from the master node, wherein the first information indicates a moment T1 at which the master node sends the first signal (Fig 5, where the system receives, by the slave node 120, first information from the master node 110,  and where the first information indicates a moment T1 (time of departure TOD) at which the master node 110 sends the first signal (step 508)); 
sending, by the slave node, a second signal to the master node, wherein a moment of sending the second signal is T3, and the second signal is transmitted from the slave node (Fig 5, where the system sends, by the slave node 120, a second signal to the master node 110, and where a moment of sending the second signal is T3, and the second signal is transmitted from the slave node 120 (step 502)), wherein a PTP module implements time synchronization between the master node and the slave node (Fig 3, Fig 4, Fig 5, where a PTP module (311 or 411) (i.e. as shown in Fig 3 or Fig 4) implements time synchronization between the master node 110 and the slave node 120); 
receiving, by the slave node, second information from the master node, wherein the second information indicates a moment T4 at which the master node detects the second signal (Fig 5, where the system receives, by the slave node 120, second information from the master node 110, and where the second information indicates a moment T4 (time of arrival TOA) at which the master node 110 detects the second signal (steps 504, 506)); and 
performing, by the slave node, time synchronization between the slave node and the master node based on T1, T2, T3, and T4 (Fig 5, where the system performs, by the slave node 120, time synchronization between the slave node 120 and the master node 110 based on T1, T2, T3, and T4).
Darras fails to explicitly disclose the first signal (or second signal) comprising a first synchronization sequence (or second synchronization sequence); and detecting, by the slave node (or master node), the first synchronization sequence (or a quantized form of the second synchronization sequence) from the first signal (or second signal), wherein a moment of detecting the first synchronization sequence (or second synchronization sequence) is T (time of arrival TOA). 
However, Simmons discloses 
a signal comprises a synchronization sequence (Fig 2, Fig 3, paragraphs [26][27] where a receiver receives a signal 220 (packet) (as shown in Fig 2) that comprises a synchronization sequence (e.g. TOA reference sequence/ pattern)), and 
detecting, by a node, a quantized form of the synchronization sequence from the signal, wherein a moment of detecting the synchronization sequence is T (time of arrival TOA) (Fig 2, Fig 3, paragraphs [26][27][28][31][32] where the receiver detects (e.g. at 344, 346, 350) a sampled/ quantized form (i.e. from ADC 304 which is known to perform sampling/ quantization) of the synchronization sequence (e.g. TOA reference sequence/ pattern) from the signal 220 (packet) (as shown in Fig 2) and where a moment of detecting the synchronization sequence (e.g. TOA reference sequence/ pattern) is T (time of arrival TOA)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the slave node 120/ master node 110 as described in Darras, with the teachings of the receiver as described in Simmons. The motivation being is that as shown a receiver can receive a signal 220 (packet) which comprises a synchronization sequence (e.g. TOA reference sequence/pattern), can detect (e.g. at 344, 346, 350) the synchronization sequence (e.g. TOA reference sequence/pattern), and can obtain a moment of detecting the synchronization sequence (e.g. TOA reference sequence/ pattern) as T (time of arrival TOA) and one of ordinary skill in the art can implement this concept into the slave node 120/ master node 110 as described in Darras and have each of the slave node 120/ master node 110 with a receiver that receives a signal 220 (packet) which comprises a synchronization sequence (e.g. TOA reference sequence/ pattern), that detects (e.g. at 344, 346, 350) the synchronization sequence (e.g. TOA reference sequence/ pattern), and that obtains a moment of detecting the synchronization sequence (e.g. TOA reference sequence/ pattern) as T (time of arrival TOA) i.e. as an alternative so as to determine the time of arrival TOA of the packets being received at each of the slave node 120/ master node 110 in order to perform time synchronization and which technique reduces bandwidth utilization because of the use of a TOA reference sequence/ pattern and which modification is a simple implementation of a known concept of a known receiver into a known salve node 120/ master node 110 for its improvement and for optimization and which modification yields predictable results. 
Darras as modified by Simmons fails to explicitly disclose the second signal being transmitted from the slave node comprises the second signal being inserted at a channel layer of the slave node. 
However, Vermani discloses 
a signal being transmitted from a node comprises the signal being inserted at a channel layer of the node (Fig 2, paragraphs [91][93] where a signal (packet) being transmitted from a node 202 comprises the signal (packet) being inserted at a DSP 204 (channel layer) of the node 202).   
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the slave node 120 as described in Darras as modified by Simmons, with the teachings of the node 202 as described in Vermani. The motivation being is that as shown a signal (packet) being transmitted from a node 202 can comprise the signal (packet) being inserted at a DSP 204 (channel layer) of the node 202 and one of ordinary skill in the art can implement this concept into the salve node 120 as described in Darras as modified by Simmons and better show and illustrate that the second signal (packet / second synchronization sequence) being transmitted from the salve node 120 comprises the second signal (packet / second synchronization sequence) being inserted at a DSP 204 (channel layer) of the salve node 120 i.e. so that a DSP 204 generates the packets with preambles and payloads being used to perform the communications and which combination is a simple implementation of a known concept of a known node 202 into another similar slave node 120 for better clarifying its structure and/or operation and which combination yields predictable results. 
Darras as modified by Simmons and Vermani fails to explicitly disclose the PTP module being at a service layer. 
However, Schmidt discloses
a PTP module being at a service layer (Page 1, where a PTP module (PTP 1588) is at a service layer). 


    PNG
    media_image1.png
    284
    641
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the PTP module (311 or 411) as described in Darras as modified by Simmons and Vermani, with the teachings of the PTP module (PTP 1588) as described in Schmidt. The motivation being is that as shown a PTP module (PTP 1588) can be at a service layer and one of ordinary skill in the art can implement this concept into the PTP module (311 or 411) as described in Darras as modified by Simmons and Vermani and better show and illustrate that the PTP module (311 or 411) is at a service layer i.e. because the PTP module (311 or 411) provides a service of synchronization and where the PTP module (311 or 411) at the service layer is located between an application layer so as to interface with a client and a hardware layer so as to interface with network elements and which combination is a simple implementation of a known concept of a known PTP module (PTP 1588) into another similar PTP module (311 or 411) for better clarifying its configuration and/or operation and which combination yields predictable results.   

Regarding Claim 8, Darras discloses a method, comprising: 
sending, by a master node, a first signal to a slave node, and the first signal is transmitted from the master node (Fig 5, where a system sends, by a master node 110, a first signal to a slave node 120, and the first signal is transmitted from the master node 110 (step 508)); 
sending, by the master node, first information to the slave node, wherein the first information indicates a moment T1 at which the master node sends the first signal (Fig 5, where the system sends, by the master node 110, first information to the slave node 120, and where the first information indicates a moment T1 (time of departure TOD) at which the master node 110 sends the first signal (step 508)); 
receiving, by the master node, a second signal from the slave node, (Fig 5, where the system receives, by the master node 110, a second signal from the slave node 120 (step 504)); 
detecting, by the master node, the second signal, wherein a moment of detecting the second signal is T4 (Fig 5, where the system detects, by the master node 110, the second signal, and where a moment of detecting the second signal is T4 (time of arrival TOA) (step 504)); and
sending, by the master node, second information to the slave node, wherein the second information indicates T4, and T1 and T4 are used for time synchronization between the master node and the slave node (Fig 5, where the system sends, by the master node 110, second information to the slave node 120, and where the second information indicates T4 (time or arrival TOA) (step 506), and where T1 (time of departure TOD)  and T4 (time or arrival TOA) are used for time synchronization between the master node 110 and the slave node 120), and a PTP module implements the time synchronization between the master node and the slave node (Fig 3, Fig 4, Fig 5, where a PTP module (311 or 411) (i.e. as shown in Fig 3 or Fig 4) implements the time synchronization between the master node 110 and the slave node 120).
Darras fails to explicitly disclose the first signal (or second signal) comprising a first synchronization sequence (or second synchronization sequence); and detecting, by the master node, the second synchronization sequence from the second signal, wherein a moment of detecting the second synchronization sequence is T (time of arrival TOA). 
However, Simmons discloses
a signal comprises a synchronization sequence (Fig 2, Fig 3, paragraphs [26][27] where a receiver receives a signal 220 (packet) (as shown in Fig 2) that comprises a synchronization sequence (e.g. TOA reference sequence/pattern)), and
detecting, by a node, the synchronization sequence from the signal, wherein a moment of detecting the synchronization sequence is T (time of arrival TOA) (Fig 2, Fig 3, paragraphs [26][27][28][31][32] where the receiver detects (e.g. at 344, 346, 350) the synchronization sequence (e.g. TOA reference sequence/pattern) from the signal 220 (packet) (as shown in Fig 2) and where a moment of detecting the synchronization sequence (e.g. TOA reference sequence/pattern) is T (time of arrival TOA)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the slave node 120/ master node 110 as described in Darras, with the teachings of the receiver as described in Simmons. The motivation being is that as shown a receiver can receive a signal 220 (packet) which comprises a synchronization sequence (e.g. TOA reference sequence/pattern), can detect (e.g. at 344, 346, 350) the synchronization sequence (e.g. TOA reference sequence/pattern), and can obtain a moment of detecting the synchronization sequence (e.g. TOA reference sequence/pattern) as T (time of arrival TOA) and one of ordinary skill in the art can implement this concept into the slave node 120/ master node 110 as described in Darras and have each of the slave node 120/ master node 110 with a receiver that receives a signal 220 (packet) which comprises a synchronization sequence (e.g. TOA reference sequence/pattern), that detects (e.g. at 344, 346, 350) the synchronization sequence (e.g. TOA reference sequence/pattern), and that obtains a moment of detecting the synchronization sequence (e.g. TOA reference sequence/pattern) as T (time of arrival TOA) i.e. as an alternative so as to determine the time of arrival TOA of the packets being received at each of the slave node 120/ master node 110 in order to perform time synchronization and which technique reduces bandwidth utilization because of the use of a TOA reference sequence/ pattern and which modification is a simple implementation of a known concept of a known receiver into a known salve node 120/ master node 110 for its improvement and for optimization and which modification yields predictable results. 
Darras as modified by Simmons fails to explicitly disclose the first signal being transmitted from the master node comprises the first signal being inserted at a channel layer of the master node.
However, Vermani discloses 
a signal being transmitted from a node comprises the signal being inserted at a channel layer of the node (Fig 2, paragraphs [91][93] where a signal (packet) being transmitted from a node 202 comprises the signal (packet) being inserted at a DSP 204 (channel layer) of the node 202).   
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the master node 110 as described in Darras as modified by Simmons, with the teachings of the node 202 as described in Vermani. The motivation being is that as shown a signal (packet) being transmitted from a node 202 can comprise the signal (packet) being inserted at a DSP 204 (channel layer) of the node 202 and one of ordinary skill in the art can implement this concept into the master node 110 as described in Darras as modified by Simmons and better show and illustrate that the first signal (packet / first synchronization sequence) being transmitted from the master node 110 comprises the first signal (packet / first synchronization sequence) being inserted at a DSP 204 (channel layer) of the master node 110 i.e. so that a DSP 204 generates the packets with preambles and payloads being used to perform the communications and which combination is a simple implementation of a known concept of a known node 202 into another similar master node 110 for better clarifying its structure and/or operation and which combination yields predictable results. 
Darras as modified by Simmons and Vermani fails to explicitly disclose the PTP module being at a service layer. 
However, Schmidt discloses
a PTP module being at a service layer (Page 1, where a PTP module (PTP 1588) is at a service layer). 


    PNG
    media_image1.png
    284
    641
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the PTP module (311 or 411) as described in Darras as modified by Simmons and Vermani, with the teachings of the PTP module (PTP 1588) as described in Schmidt. The motivation being is that as shown a PTP module (PTP 1588) can be at a service layer and one of ordinary skill in the art can implement this concept into the PTP module (311 or 411) as described in Darras as modified by Simmons and Vermani and better show and illustrate that the PTP module (311 or 411) is at a service layer i.e. because the PTP module (311 or 411) provides a service of synchronization and where the PTP module (311 or 411) at the service layer is located between an application layer so as to interface with a client and a hardware layer so as to interface with network elements and which combination is a simple implementation of a known concept of a known PTP module (PTP 1588) into another similar PTP module (311 or 411) for better clarifying its configuration and/or operation and which combination yields predictable results.   
 
Claims 2-3 and 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Darras (US Pat 10158444) in view of Simmons (US Pub 20100260207) in further view of Vermani et al (US Pub 20130128806) in further view of Schmidt et al (Real Time Ethernet and Combined Data & Power Transfer in Automation and Automotive) in further view of Helkey et al (US Pat 6469649).

Regarding Claim 2, Darras as modified by Simmons and Vermani and Schmidt also discloses the method wherein detecting, by the slave node, the first synchronization sequence from the first signal further comprises: 
sampling, by the slave node, the first signal to obtain a first sample (Simmons Fig 2, Fig 3, paragraphs [26][27][28][31][32] where the receiver detecting the synchronization sequence (e.g. TOA reference sequence/pattern) from the signal 220 (packet) (as shown in Fig 2) comprises the receiver sampling (i.e. at ADC 304) the signal 220 (packet) (as shown in Fig 2) to obtain a sample); and 
detecting, by the slave node, the first synchronization sequence from the first sample (Simmons Fig 2, Fig 3, paragraphs [26][27][28][31][32]  where the receiver detects (e.g. at 344, 346, 350) the synchronization sequence (e.g. TOA reference sequence/pattern) from the sample (i.e. from ADC 304)).    
Darras as modified by Simmons and Vermani and Schmidt fails to explicitly disclose quantizing, by the slave node, the first sample, to obtain a quantized form of the first sample.  
However, Helkey discloses 
quantizing a sample to obtain a quantized form of the sample (Fig 1, col 3 lines 11-22 where an analog-to-digital converter has a quantizer 14 that quantizes a sample (i.e. from a sampler 12) to obtain a quantized form of the sample in order to generate a digital signal).    
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the ADC 304 as described in Darras as modified by Simmons and Vermani and Schmidt, with the teachings of the analog-to-digital converter as described in Helkey. The motivation being is that as shown an analog-to-digital converter can have a quantizer 14 that quantizes a sample (i.e. from a sampler 12) to obtain a quantized form of the sample in order to generate a digital signal and one of ordinary skill in the art can implement this concept into the ADC 304 as described in Darras as modified by Simmons and Vermani and Schmidt and better show and illustrate that the ADC 304 has a quantizer 14 that quantizes a sample (i.e. from a sampler 12) to obtain a quantized form of the sample in order to generate a digital signal and which combination is a simple implementation of a known concept of a known analog-to-digital converter into another similar ADC 304 for better clarifying its configuration and/or operation and which combination yields predictable results.

Regarding Claim 3, Darras as modified by Simmons and Vermani and Schmidt and  Helkey also discloses the method wherein detecting, by the slave node, the first synchronization sequence from the quantized form of the first sample further comprises: 
performing, by the slave node, correlation peak detection of the first synchronization sequence on the quantized form of the first sample (Simmons Fig 2, Fig 3, paragraphs [26][27][28][31][32]  where the receiver detecting the synchronization sequence (e.g. TOA reference sequence/pattern) from a quantized form of the sample (i.e. from ADC 304) comprises the receiver performing correlation peak detection (e.g. at 344, 346, 350) of the synchronization sequence (e.g. TOA reference sequence/ pattern) on the quantized form of the sample (i.e. from  ADC 304)).  
 
Regarding Claim 9, Darras as modified by Simmons and Vermani and Schmidt also discloses the method wherein detecting, by the master node, the second synchronization sequence from the second signal further comprises: 
sampling, by the master node, the second signal to obtain a third sample (Simmons Fig 2, Fig 3, paragraphs [26][27][28][31][32] where the receiver detecting (e.g. at 344, 346, 350) the synchronization sequence (e.g. TOA reference sequence/ pattern) from the signal 220 (packet) (as shown in Fig 2) comprises the receiver sampling (i.e. at ADC 304) the signal 220 (packet) (as shown in Fig 2) to obtain a sample); and
detecting, by the master node, the second synchronization sequence from the third sample (Simmons Fig 2, Fig 3, paragraphs [26][27][28][31][32]  where the receiver detects (e.g. at 344, 346, 350) the synchronization sequence (e.g. TOA reference sequence/pattern) from the sample (i.e. from ADC 304)).   
Darras as modified by Simmons and Vermani and Schmidt fails to explicitly disclose quantizing, by the master node, the third sample to obtain a quantized form of the third sample.
However, Helkey discloses 
quantizing a sample to obtain a quantized form of the sample (Fig 1, col 3 lines 11-22 where an analog-to-digital converter has a quantizer 14 that quantizes a sample (i.e. from a sampler 12) to obtain a quantized form of the sample in order to generate a digital signal).   
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the ADC 304 as described in Darras as modified by Simmons and Vermani and Schmidt, with the teachings of the analog-to-digital converter as described in Helkey. The motivation being is that as shown an analog-to-digital converter can have a quantizer 14 that quantizes a sample (i.e. from a sampler 12) to obtain a quantized form of the sample in order to generate a digital signal and one of ordinary skill in the art can implement this concept into the ADC 304 as described in Darras as modified by Simmons and Vermani and Schmidt and better show and illustrate that the ADC 304 has a quantizer 14 that quantizes a sample (i.e. from a sampler 12) to obtain a quantized form of the sample in order to generate a digital signal and which combination is a simple implementation of a known concept of a known analog-to-digital converter into another similar ADC 304 for better clarifying its configuration and/or operation and which combination yields predictable results.

Regarding Claim 10, Darras as modified by Simmons and Vermani and Schmidt and  Helkey also discloses the method wherein detecting, by the master node, the second synchronization sequence from the quantized form of the third sample further comprises: performing, by the master node, correlation peak detection of the second synchronization sequence on the quantized form of the third sample (Simmons Fig 2, Fig 3, paragraphs [26][27][28][31][32]  where the receiver detecting the synchronization sequence (e.g. TOA reference sequence/pattern) from a quantized form of the sample (i.e. from ADC 304) comprises the receiver performing correlation peak detection (e.g. at 344, 346, 350) of the synchronization sequence (e.g. TOA reference sequence/ pattern) on the quantized form of the sample (i.e. from  ADC 304)).   
 
Claims 6 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Darras (US Pat 10158444) in view of Simmons (US Pub 20100260207) in further view of Vermani et al (US Pub 20130128806) in further view of Schmidt et al (Real Time Ethernet and Combined Data & Power Transfer in Automation and Automotive) in further view of Burke et al (US Pat 4590473).

Regarding Claim 6, Darras as modified by Simmons and Vermani and Schmidt also discloses the method wherein sending, by the slave node, the second synchronization sequence to the master node further comprises: generating, by the slave node, a packet (Darras Fig 5, where the system sends, by the slave node 120, the second synchronization sequence (e.g. TOA reference sequence/pattern) (as shown in Simmons Fig 2, Fig 3) to the master node 110 (step 502) and comprises generating, by the slave node 120, a packet); 
inserting, by the slave node, the second synchronization sequence into the packet (Darras Fig 5, where the system inserts, by the slave node 120, the second synchronization sequence (e.g. TOA reference sequence/pattern) (as shown in Simmons Fig 2, Fig 3) into the packet); 
processing, by the slave node, the packet into which the second synchronization sequence is inserted, to generate a second signal (Darras Fig 5, where the system processes, by the slave node 120, the packet into which the second synchronization sequence (e.g. TOA reference sequence/pattern) (as shown in Simmons Fig 2, Fig 3) is inserted, to generate a second signal (step 502)); and 
sending, by the slave node, the second signal to the master node (Darras Fig 5, where the system sends, by the slave node 120, the second signal to the master node 110 (step 502)).
Darras as modified by Simmons and Vermani and Schmidt fails to explicitly disclose the packet having an encoded codeword.
However, Burke discloses    
a packet having an encoded codeword (Fig 3, col 4 lines 62-68, col 5 lines 1-23 where a packet has an encoded codeword).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the packet as described in Darras as modified by Simmons and Vermani and Schmidt, with the teachings of the packet as described in Burke. The motivation being is that as shown a packet can be an encoded codeword and one of ordinary skill in the art can implement this concept into the packet as described in Darras as modified by Simmons and Vermani and Schmidt and better show and illustrate that the packet is an encoded codeword i.e. in order to have encoding  for the transmission of data and which combination is a simple implementation of a known concept of a known packet into another that is similar for better clarifying its configuration and/or operation and which combination yields predictable results.
   
Regarding Claim 13, Darras as modified by Simmons and Vermani and Schmidt also discloses the method wherein sending, by the master node, he first signal to the slave node further comprises: generating, by the master node, a packet (Darras Fig 5, where the system sends, by the master node 110, the first signal to the slave node 120 (step 508) and comprises generating, by the master node 110, a packet);  
inserting, by the master node, the first synchronization sequence into the packet (Darras Fig 5, where the system inserts, by the master node 110, the first synchronization sequence (e.g. TOA reference sequence/pattern) (as shown in Simmons Fig 2, Fig 3) into the packet); 
processing, by the master node, the packet into which the first synchronization sequence is inserted to generate the first signal (Darras Fig 5, where the system processes, by the master node 110, the packet into which the first synchronization sequence (e.g. TOA reference sequence/pattern) (as shown in Simmons Fig 2, Fig 3) is inserted, to generate the first signal (Step 508)); and  
sending, by the master node, the second signal to the slave node (Darras Fig 5, where the system sends, by the master node 110, the first signal to the slave node 120 (Step 508)).   
Darras as modified by Simmons and Vermani and Schmidt fails to explicitly disclose the packet having an encoded codeword.
However, Burke discloses    
a packet having an encoded codeword (Fig 3, col 4 lines 62-68, col 5 lines 1-23 where a packet has an encoded codeword).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the packet as described in Darras as modified by Simmons and Vermani and Schmidt, with the teachings of the packet as described in Burke. The motivation being is that as shown a packet can be an encoded codeword and one of ordinary skill in the art can implement this concept into the packet as described in Darras as modified by Simmons and Vermani and Schmidt and better show and illustrate that the packet is an encoded codeword i.e. in order to have encoding  for the transmission of data and which combination is a simple implementation of a known concept of a known packet into another that is similar for better clarifying its configuration and/or operation and which combination yields predictable results.

Regarding Claim 15, Claim 15 is similar to claim 1, therefore, claim 15 is rejected for the same reasons as claim 1. In this case, claim 15 is a broader version of claim 1 because claim 15 does not include the limitation “a service layer implements time synchronization between the master node and the slave node” (i.e. similar to claim 1). Furthermore, Darras col 3 lines 46-62 and col 11 lines 16-38 teaches the system having a memory configured to store a computer program instruction; and a processor coupled to the memory where the computer program instruction causes the processor to perform steps.

Regarding Claim 16, Claim 16 is similar to claim 2, therefore, claim 16 is rejected for the same reasons as claim 2.

Regarding Claim 17, Claim 17 is similar to claim 3, therefore, claim 17 is rejected for the same reasons as claim 3.

Regarding Claim 20, Claim 20 is similar to claim 6, therefore, claim 20 is rejected for the same reasons as claim 6.

Regarding Claim 22, Claim 22 is similar to claim 8, therefore, claim 22 is rejected for the same reasons as claim 8. In this case, claim 22 is a broader version of claim 8 because claim 22 does not include the limitation “a service layer implements the time synchronization between the master node and the slave node” (i.e. similar to claim 8). Furthermore, Darras col 3 lines 46-62 and col 11 lines 16-38 teaches the system having a memory configured to store a computer program instruction; and a processor coupled to the memory where the computer program instruction causes the processor to perform steps.

Allowable Subject Matter
Claims 4-5, 7, 11-12, 14, 18-19 and 21 are still objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection as described above is overcome (e.g. by filing a terminal disclaimer). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868. The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636